DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 3/29/2021: 
Claims 1-7 and 9-20 are pending in the current application. Claims 11-17 remain withdrawn without traverse. Claim 1 has been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (JPH0337970A) in view of Gao et al. (US 2005/0130043), Hirose (US 2013/0164571) and Asano et al. (US 2016/0087249). 
Regarding claim 1, Murata teaches a method for producing an electrochemical cell comprising a negative electrode with at least one layer of metallic lithium 5/2, a positive 3 and a lithium ion-conducting solid electrolyte 4 arranged between the negative electrode and the positive electrode (pg. 2-4; Fig.2), the method comprising the steps of: 
	providing the negative electrode 1/2/5
 	providing the positive electrode 1/2/3
	providing a substrate composed of the solid electrolyte 4 with a first surface and a second surface that is opposite the first surface (Fig. 2)
	joining together of substrate with the positive electrode on the first surface and the negative electrode on the second surface, so that the solid electrolyte lies between the negative electrode and the positive electrode and the layer of metallic lithium is opposite the second surface (pg. 4 [8-19]), 
	wherein the layer of metallic lithium, before being joined together with the substrate, is heated until it softens on at least one surface opposite the second surface of the substrate, described by Murata where the metallic lithium is melted and after, or next, the battery is formed (pg. 4 [8-9]). 
	Murata is silent in teaching the layer of metallic lithium is not melted or softened throughout its entire thickness; however, Gao, in a similar field of endeavor related to lithium electrochemical systems (P8) teaches that because lithium metal is soft, lamination processes can be performed at room temperature or temperatures between about 30oC to 120oC (P59-64), or temperatures below the melting point of lithium metal (melting point of lithium metal is 180oC) and thus not melting or softening throughout the entire thickness. 
Furthermore, in a similar field of endeavor related to lithium electrochemical cells, as evidenced by Hirose, a lithium metal only needs to begin to be softened in order to create a uniform adhesion and contact between a solidified lithium layer/anode and solid electrolyte 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to either only begin to soften the metallic lithium at the surface that makes contact with the electrolyte, as taught by Hirose, or to perform the adherence at a low temperature, in light of the teachings of Gao, thus only partially softening the metallic lithium, not through the entire thickness to create a uniform adhesion between the substrate and the metallic lithium of Murata. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Modified Murata teaches the negative electrode is composed of a layer stack with the layer of metallic lithium and a layer of a lithium-metal alloy, or metal thin film layer 2 (pg. 3-4 [20-3]) and metallic lithium layer 5, where either layer can be metallic lithium or a lithium-metal alloy (pg. 3-4 [20-5]).
Modified Murata is silent in teaching the metal of the lithium-metal alloy is selected from the group consisting of: indium, aluminum, silicon, magnesium, germanium, gallium and combinations thereof; however, Asano, in a similar field of endeavor related to electrochemical cells, teaches using a known lithium alloy, such as a Li-Al alloy, as the negative electrode material to have a thin battery with high capacity and high energy density (P72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the lithium alloy of Asano, such as a Li-Al  and the results are reasonably predictable.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2, modified Murata teaches heating the layer of metallic lithium is carried out by induction heating (pg. 3 [25-26]). 
Regarding claim 3 and claim 4, modified Murata in view of Gao and Hirose teaches the layer of metallic lithium is heated to a temperature of at least 60oC, at least 120oC, or 180oC (pg. 3 [25-26]; P60 Gao; P35 Hirose). 
	Regarding claim 5, modified Murata in view of Gao and Hirose teaches the layer of metallic lithium 10 is heated until at least a part of the metallic lithium melts (pg. 3-4 [25-2]; P59-64 Gao; P43-46 Hirose). 
	Regarding claim 6, modified Murata teaches the layer of metallic lithium is melted only over a part of the layer thickness, or melted just over the top of the layer thickness (Fig. 1). 
Regarding claim 7, modified Murata teaches the negative electrode of claim 1, the rejection of which is incorporated herein in its entirety.
Murata is silent with respect to the thickness of the metallic lithium in the layer stack having a thickness of 0.001 mm to 1 mm; however, Murata also teaches that the prior art utilized a thickness of 0.07 to 0.1 mm to make sure the layer thickness was even (pg. 2 [8-10]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the negative electrode with a layer 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Regarding claim 9 and claim 10, modified Murata teaches the negative electrode of claim 8, the rejection which is included herein in its entirety.
Modified Murata is silent with respect to the thickness of the metallic lithium in the layer stack having a thickness of 0.00001 mm to 0.9 mm, or 10 nm to 1 µm; however, Murata also teaches that the prior art utilized a thickness of 0.07 to 0.1 mm (pg. 2 [8-10]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the metallic lithium layer in a thickness of 0.07 to 0.1 mm as taught by modified Murata and arrive at a thickness within the claimed range.
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Gao, Hirose and Asano, as applied to at least claim 1, and further in view of Marple (US RE41,886 E1). 
Regarding claims 18-20, Murata in view of Asano teaches using a lithium-metal alloy, wherein the metal can be aluminum, as a layer of a negative electrode. 
Murata in view of Asano is silent in teaching the lithium-metal alloy comprises the metal in an amount of 0.00001 to 30 wt% (claim 18), 0.0001 to 10 wt% (claim 19), or 0.001 to 2 wt% (claim 20), with the remainder being lithium and unavoidable impurities; however, Marple, related to electrochemical cells, teaches an electrochemical cell that uses a lithium-aluminum alloy as the anode. Marple teaches the aluminum content in the alloy is preferably between 0.1 and 0.9 weight percent to have a uniform layer that improves cell performance (Col. 2-Col. 3[68-7]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the lithium-aluminum alloy of modified Murata with an aluminum content between 0.1 and 0.9 weight percent, as taught by Marple, to have a uniform layer to improve cell performance. 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729